department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c offic e of c h ief c o u n sel number release date date cc ita ebcleverdon gl-808387-00 uil 468b memorandum for m k mortensen associate area_counsel cc sb slc attn mark howard from james l atkinson acting deputy associate chief_counsel income_tax accounting subject legend x y z office a year date date this field_service_advice responds to your request for assistance in determining the proper application of the qualified_settlement_fund qsf rules in the above-captioned case field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent gl-808387-00 disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice facts in the early 1990's several x individuals subscribed to investments in y securities promoted by x and y promoters including a apparently the promoters were not complying with securities regulations and in year the z office handed down a criminal indictment against the promoters and began forfeiture proceedings against them on date the court overseeing the proceedings which by this time also included a civil suit brought by the x investors ordered in accordance with a stipulation of the promoters that the seized property should be delivered to the investors as restitution under a plan to be set forth in a subsequent stipulation of the parties pending the distribution the court ordered the y to retain possession of the property the z office requested appointment of a receiver we understand that the seized assets did not generate a substantial amount of income between date and date on date the court appointed a receiver to manage the seized assets with the ultimate goal of liquidation and restitution to the x investors in the order the court instructed the y to turn over all properties it held to the receiver encumbered the property with a judicial lien and directed the receiver to prepare an accounting of the receivership the order also subjected the property in the receivership to the jurisdiction of the court since this time the receiver has been locating additional property hidden by the defendants in addition some of the investors have sued and received a recovery from a law firm that was involved in the securities promotions we understand that the court plans to take this recovery into account in ordering the final distribution from the receivership gl-808387-00 law and analysis sec_468b of the internal_revenue_code states that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to income current tax the secretary shall prescribe regulations providing for the taxation of any such account or fund whether as a grantor_trust or otherwise the qualified_settlement_fund qsf regulations were published to implement the congressional mandate to provide for the current income_taxation of such accounts and funds as grantor trusts or otherwise pursuant to sec_1_468b-1 a fund account or trust is a qsf as relevant here if it is established pursuant to an order of or is approved by the united_states or any agency_or_instrumentality including a court of law thereof and it is subject_to the continuing jurisdiction of that governmental authority it is established to resolve or satisfy one or more contested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability arising out of a tort breach of contract or violation of law and the fund account or trust is a_trust under applicable state law or its assets are otherwise segregated from other assets of the transferor and related_persons sec_1_468b-1 provides that if a fund account or trust that is a qsf could be classified as a_trust under sec_301_7701-4 it is classified as a qsf for all purposes of the internal_revenue_code this regulation also provides that if a fund account or trust organized as a_trust under applicable state law is a qsf and could be classified as an association under or a partnership under sec_301_7701-3 it is a qsf for all purposes of the code sec_468b was enacted to provide for the current taxation of escrow accounts settlement funds and similar funds reversing revrul_71_119 1971_1_cb_163 a settlement fund is not a_trust and the court administering the fund is not a fiduciary see h_r conf_rep no 99th cong 2d sess vol c b this eliminates the homeless income problem that arose when a defendant deposited an amount into a settlement fund to pay a claim under prior_law the defendant asserted it was not taxable on the fund income since it paid the corpus into a court- established fund to settle a liability in addition the amount payable to any particular claimant was not known until a later date sec_1_468b-1 fulfills the mandate to publish regulations providing for the current taxation of income on such funds by treating the settlement fund itself as a taxable entity with respect to earnings on the deposited amount regardless of the nature or character of the potential claimants gl-808387-00 sec_1_468b-2 provides that a qsf is a united_states_person and is subject_to tax on its modified income for any taxable_year at a rate equal to the maximum rate in effect under sec_1 of the code court order a fund account or trust is ordered by or approved by a governmental authority when the authority issues its initial or preliminary order to establish or grants its initial or preliminary approval of the fund account or trust even if the order or approval is subject_to review or revision sec_1_468b-1 the date order meets the court order requirement of sec_1_468b-1 although the order did not explicitly state that the court retained jurisdiction it is clear from the context that the court remained involved in the disposition of the assets the receivership in this case was established by court order on date and the order explicitly gives the court jurisdiction over the receivership therefore the receivership meets this requirement resolves or satisfies claims the facts indicate that the seizure and holding of the property both by the z office and by the receiver were not designed to fully satisfy all the claims in this action we understand that the investors may have other legal avenues for recovering their losses from the promoters however we also understand that the investors will not be allowed a double recovery - that is if they receive cents for every dollar’s worth of claims against the promoters any separate recovery will be limited to the remaining cents although the regulations are not explicit on this issue it is this office’s position that this type of pro tanto resolution or satisfaction meets the regulation standards the qsf rules should be distinguished from the designated_settlement_fund rules that appear in sec_468b a - f which require that the fund extinguishes completely the transferor’s liability the qsf rules were designed to provide more flexibility for example if a defendant’s total liability is dollar_figure million and the defendant pays dollar_figure million into an account in partial satisfaction there is a resolution or satisfaction with respect to dollar_figure million of the liability even though the rest of the liability will be satisfied outside of this arrangement see example of sec_1_468b-1 which concludes that a fund to resolve a liability of dollar_figure million is a qsf where only dollar_figure million was transferred to the fund see also example of sec_1_468b-1 which concludes that a defendant’s partial deposit of amounts into a fund is treated as a qsf accordingly this requirement has been met segregated assets gl-808387-00 this requirement is satisfied if assets are physically segregated from other assets of the transferor this is the case with respect to both the z office stewardship and the receivership conclusion the fund held by the z office and the receiver is a qsf because each of the three requirements for classification of a qsf in sec_1_468b-1 were met on date in addition pursuant to sec_1_468b-1 classification as a qsf precludes treatment of the fund as a_trust or other type of entity further the fact that the potential claimants are not subject_to united_states income_tax because they are nonresident_aliens is not a relevant consideration instead sec_1_468b-2 states that a fund that is a qsf is a united_states_person and that it is subject_to tax on fund earnings i hope you find this information to be helpful please contact edwin b cleverdon at if you need further assistance
